Name: COMMISSION REGULATION (EEC) No 1895/93 of 13 July 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 15. 7. 93 Official Journal of the European Communities No L 172/9 COMMISSION REGULATION (EEC) No 1895/93 of 13 July 1993 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1 577/8 1 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 1 6 July 1 993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1993. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 321 , 21 . 11 . 1990, p . 6 . No L 172/ 10 Official Journal of the European Communities 15. 7. 93 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl j Lit j Fl £ 1 10 0701 90 591 New Potatoes 35&gt;70 1437 268 '53 69&gt;96 235'59 9527 28 &gt;65 63128 78&gt;45 27&gt;79 1 20 0702 00 9o| Tomatoes 41 '58 1674 312&gt;78 81 &gt;49 274&gt;42 11098 33&gt;38 73530 91 &gt;38 32-36 1.30 0703 10 19 Onions (other than seed) 36,47 1467 275,16 71,24 242,34 9732 29,40 65557 80,09 27,96 1.40 0703 20 00 Garlic 257,36 10356 1941,66 502,73 1710,04 68673 207,47 462595 565,19 197,32 1.50 ex 0703 90 00 Leeks 27,80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 160 ex n^!ninl Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90J 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 123,37 4943 921,62 240,50 812,12 32641 98,56 221730 269,86 96,64 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 20,94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 1,110 0705 ! 1 9o) Cabbage lettuce (head lettuce) 67,35 2706 506,31 131,61 443,65 17886 54,03 123279 147,87 52,93 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 32,58 1311 245,82 63,64 216,50 8694 26,26 58568 71,55 24,98 1.140 ex 0706 90 90 Radishes 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 1150 0707 00 19 ) Cucumbers 41 &gt; 14 1654 307&gt;45 80&gt;47 270'68 10972 32'98 73514 90&gt;25 32'27 1 160 0708 10 9o) Peas (Pisum Mtvum) 254,85 10255 1922,68 497,82 1693,33 68002 205,45 458075 559,67 195,39 1.170 Beans : 1-1 70-1 J  ¢  ¢ I?! Bea?S (Vtgna spp" Phaseolus 140,39 5649 1059,22 274,25 932,87 37463 113,18 252356 308,32 107,64 0708 20 90j spp.) 1.170.2 0708 20 101 Beans (Phaseolus ssp&gt; vulga - 46 J { { S?9 3524Q n 24 31Q36 12464 3?65 g396() 1Q258 35gl 0708 20 90] rts var. Compressus Savt) 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 136,32 5478 1024,80 266,38 897,97 36202 109,37 249524 299,31 107,15 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 562,95 22654 4247,12 1099,66 3740,50 150215 453,83 1011868 1236,30 431,63 1.200.2 ex 0709 2000  other 526,03 21024 3913,81 1020,70 3455,29 137215 418,45 976186 1 149,14 431,29 1.210 0709 30 00 Aubergines (egg-plants) 102,89 4140 776,28 200,99 683,68 27456 82,95 184948 225,96 78,89 1.220 ex 0709 40 00 Ribbed celery (Apium graveo - 91,65 3691 689,40 179,61 604,84 24461 73,57 162068 201,40 71,34 lens var. dulcej 1.230 0709 51 30 Chantarelles 1 105,0 44 469 8 336,97 2 1 58,60 7 342,48 294 867 890,85 1 986 264 2 426,81 847,27 1.240 0709 60 10 Sweet peppers 78,13 3144 589,48 152,63 519,16 20849 62,99 140443 171,59 59,90 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 49,65 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 1.270 ex 0714 20 10 Sweet potatoes, whole , fresh 72,40 2901 540,88 141,14 476,62 19156 57,84 130129 158,37 56,71 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 49,76 2002 375,46 97,21 330,67 13279 40,12 89453 109,29 38,15 fresh 2.30 ex 0804 30 00 Pineapples, fresh 21,93 882 165,49 42,84 145,75 5853 17,68 39428 48,17 16,81 2.40 ex 08044010 | Avocados, fresh 123,55 4972 932,17 241,35 820,97 32969 99,60 222088 271,34 94,73 ex 0804 40 90 ) ' 15. 7. 93 Official Journal of the European Communities No L 172/ 11 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 2.150 2.160 2.170 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 701 ex 0805 20 90 ] ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 0809 20 101 0809 20 90 [ ;x 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas , Valencia lates, Maltese , Shamoutis, Ovalis , Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 102,06 4107 769,99 199,36 678,14 27233 82,27 183448 224,13 78,25 32,48 1305 244,16 63,46 213,94 8 625 26,05 59450 71,31 25,52 39,39 1585 297,17 76,94 261,72 10510 31,75 70802 86,50 30,20 31,41 1264 237,02 61,37 208,75 8 383 25,32 56470 68,99 24,08 75,94 3056 572,98 148,35 504,63 20265 61,22 136513 166,79 58,23 69,88 2812 527,21 136,50 464,32 18 646 56,33 125606 153,46 53,57 71,68 2880 538,84 140,06 472,16 19035 57,50 131201 157,38 56,34 131,42 5288 991,47 256,71 873,20 35067 105,94 236217 288,61 100,76 37,28 1500 281,31 72,83 247,75 9949 30,06 67022 81,88 28,58 135,54 5454 1022,61 264,77 900,62 36168 109,27 243634 297,67 103,92 47.11 1895 355,43 92,02 313,03 12571 37,98 84681 103,46 36,12 50,15 2018 378,40 97,97 333,26 13383 40,43 90153 110,14 38,45 154,30 6209 1 164,15 301,42 1025,29 41 174 124,39 277357 338,87 118,31 22,56 908 170,25 44,08 149,94 6021 18,19 40563 49,56 17,30 26,96 1085 203,43 52,67 179,17 7195 21,73 48469 59,21 20,67 69,98 2816 528,00 136,71 465,02 18 674 56,42 125796 153,69 53,66 47,46 1910 358,12 92,72 315,40 12666 38,26 85322 104,24 36,39 96,68 3 890 729,45 188,86 642,43 25799 77,94 173790 212,33 74,13 53.12 2137 400,76 103,76 352,96 14174 42,82 95482 116,66 40,72 247,86 9982 1864,34 485,74 1635,68 66149 198,97 438280 544,67 192,93 197,08 7930 1486,85 384,97 1309,49 52588 158,87 354240 432,81 151,10 64,38 2593 484,30 126,18 424,90 17183 51,68 113 852 141,49 50,12 No L 172/12 Official Journal of the European Communities 15. 7 . 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 91,52 3683 690,50 178,78 608,13 24422 73,78 164511 200,99 70,17 2-190 0809 40 19 } Plums 103,45 4162 780,46 202,07 687,36 27604 83,39 185944 227&gt;18 79&gt;31 2200 0810 10 9o } Strawberries 155'21 6218 1159&gt;45 302,56 1021,70 41065 124,00 278950 339,49 121,58 2.205 0810 20 10 Raspberries 1 048,0 42174 7906,65 2047,19 6963,49 279647 844,87 1883741 2301,55 803,54 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 106,17 4272 801,04 207,40 705,49 28332 85,59 190848 233,17 81,40 Planch.j 2.230 ex 0810 90 80 Pomegranates 102,73 4108 767,46 199,44 680,79 27113 82,31 193169 224,15 81,76 2.240 ex 0810 90 80 Khakis (including Sharon 372,02 14970 2806,68 726,70 2471,88 99268 299,91 668 684 816,99 285,23 fruit) 2.250 ex 0810 90 30 Lychees 376,08 15134 2837,29 734,63 2498,83 100351 303,18 675977 825,90 288,34